                                                                  http://156.131.20.221/cacd/CrimIntakeCal.NSF/5901b7f0df5b9ba98825...
           Case 5:19-mj-00664-DUTY Document 3 Filed 12/11/19 Page 1 of 1 Page ID #:8

                                                      |
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                                      |
            UNITED STATES OF AMERICA,                 | Eastern Division
                                           Plaintiff, |
                              vs.                     | Case #: 5:19-MJ-00664
                                                                                         Out of District
                                                      | Initial App. Date: 12/11/2019
                                                                                           Affidavit
                                                      | Time: 2:00 PM
            SONIA TABIZADA                                                                 Custody
                                                      |
                                                      |
                                                      |
                                                      |
                                        Defendant. | Date Filed: 12/11/2019
                                                      | Violation: 18:247(a)(2) & 844(e)
                                                      | CourtSmart/Reporter: RS4 12-11-19
                                                      |
                                                      |
         PROCEEDINGS HELD BEFORE UNITED STATES |                 CALENDAR/PROCEEDINGS SHEET
            MAGISTRATE JUDGE: Kenly Kiya Kato         |           LOCAL/OUT-OF-DISTRICT CASE
                                                      |



         PRESENT:            Deb Taylor                    Robert Trisotto                           / None
                     ----------------------------   ------------------------------   ----------------------------------------
                            Deputy Clerk              Assistant U.S. Attorney                Interpreter/Language




             Defendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right
         to bail; bail review and  preliminary hearing, and    removal hearing / Rule 20.

            Defendant states true name is as charged.



            Defendant advised of consequences of false statement in financial affidavit.

            Attorney: Angela Viramontes         DFPD,    Appointed

            Government’s request for detention is: GRANTED.

            Defendant is ordered: Permanently Detained

            Government moves to UNSEAL Indictment: GRANTED

            PIA set for .

            Defendant executed Waiver of Rights. Process received.

            Court ORDERS defendant Held to Answer to District of Columbia, forhwith
            Warrant of removal and final commitment to issue. 12/11/19 By CRD:dts

            Defendant committed to the custody of the U.S. Marshal

                                                                                            Deputy Clerk Initials: dts
                                                                                                              00 : 10




1 of 2                                                                                                              12/12/2019, 4:14 PM
